DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the loop structure and “the protruding structure”. Examiner recommends amending the recitation to the “the first loop structure” and “the first protruding structure to maintain consistency.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  Claim 13 recites “substate”. This appears to be a typographical error. Examiner recommends amending the recitation to the “substrate”. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The Specification recites “a substate in the speaker unit” at p. 7 line 6. This appears to be a typographical error. Examiner recommends amending the recitation to the “a substrate in the speaker unit”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the phrase “such as”. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 12 recites the limitation “the speaker unit connector comprises a second protruding structure arranged opposite the protruding structure and shaped to contact the second protruding structure”. It is unclear how the claimed second protruding structure can be shaped to contact itself. For the purposes of compact prosecution the limitation will be read as “the speaker unit connector comprises a second protruding structure arranged opposite the protruding structure and shaped to contact the second loop structure”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, U.S. Patent No. 10,863,285, filed on December 20, 2017, in view of Kang et al., Korean Publication No. KR 20150028690 A, published on March 16, 2015 (Kang) (English machine translation provided).

As to Claim 1, Schmidt discloses a hearing aid [100] comprising a behind-the-ear housing (BTE) [102], the behind-the-ear housing [103] comprising a housing connector (the BTE housing [102] comprises a connector; col. 9, lines 52-54), the behind-the-ear housing [102] including an input transducer configured to convert acoustic sound into an electrical signal (the BTE housing [102] comprises front and rear microphones; col. 9, lines 9-12), the behind-the-ear housing [102] comprising a processor configured to process the electrical signal in accordance with a hearing loss of a user (the BTE housing comprises a processor configured to generate a hearing loss compensated output signal based on the audio signal input; col. 9, lines 15-18), a detachable speaker unit [200] having a speaker unit connector [112] configured to mate with the housing connector (the speaker unit connector [112] mates to the connector on the BTE housing connector; col. 9, lines 48-55), the detachable speaker unit [200] comprising an output transducer [113] arranged in an in-the-ear housing [120] (the output transducer [113] is a loudspeaker; col. 10, lines 5-9). 
It is noted that Schmidt does not explicitly disclose wherein the speaker unit connector comprises a first plurality of electrical contacts distributed at two inner surfaces of a speaker unit connector cavity, wherein the housing connector comprises a second plurality of housing connector contacts arranged in a housing connector cavity, the housing connector contacts extending into the housing connector cavity, the housing connector cavity and speaker unit connector electrical contacts configured to establish electrical contact when the speaker unit connector and the housing connector are in mechanical connection, a loop structure formed at an outer surface of the housing connector and shaped to contact a protruding structure on an outer surface of the speaker unit connector. However, such electrical connectors were well known in the art. 
Kang discloses an electrical connector having a first connector [100] and a second connector [200] (see Fig. 1), wherein the first connector [100] comprises a first plurality of electrical contacts [107, 108] distributed at two inner surfaces of a first connector [100] cavity (para. 0036, see Fig. 2), wherein the second connector [200] comprises a second plurality of housing connector contacts [252] arranged in a second connector [200] cavity (para. 0050; see Fig. 1), the second connector contacts [252] extending into the second connector [200] cavity (see Fig. 1), the second connector [200] cavity and first connector [100] electrical contacts [107, 108] configured to establish electrical contact when the first connector [100] and the second connector [200] are in mechanical connection (see Fig. 1), a loop structure [205] formed at an outer surface of the second connector [200] and shaped to contact a protruding structure [105] on an outer surface of the first connector [100] (para. 0033; see Fig. 1). Kang is directed to electrical connectors, and one of ordinary skill in the art would have looked to Kang to solve the problem of connecting the first connector, which corresponds to the speaker unit connector, to the second connector, which corresponds to the housing connector. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the connector disclosed by Kang, into the hearing aid of Schmidt.

As to Claim 2, Schmidt and Kang remain as applied above to Claim 1. Kang further discloses that the second connector [200] comprises a centrally positioned part [250] extending into the second connector [200] cavity and wherein the second plurality of second connector contacts [250] are arranged at the centrally positioned part [250] (see Fig. 1), the centrally positioned part [250] configured to be received in the first connector [100] cavity (see Fig. 1). (The first and second connectors of Kang correspond to the speaker unit connector and the housing connector, respectively, of Schmidt).

As to Claim 7, Schmidt and Kang remain as applied above to Claim 1. Kang further discloses that the protruding structure [105] of the first connector [100] is a snap ridge configured to receive the loop structure [205], being a snap arm, formed on the second connector [200] (para. 0033, see Fig. 1) (The first and second connectors of Kang correspond to the speaker unit connector and the housing connector, respectively, of Schmidt).

As to Claim 8, Schmidt and Kang remain as applied above to Claim 1. Kang further discloses that the first plurality and the second plurality are equal, alternatively, wherein the first plurality and the second plurality are not equal (there are an equal number of contacts [P1-P8]; see Fig. 2).

As to Claim 9, Schmidt and Kang remain as applied above to Claim 1. Kang further discloses that the first plurality and the second plurality is an even number, such as eight, alternatively, wherein the first plurality and the second plurality is an uneven number, such as 7 or 9 (there are 8 contacts [P1-P8]; see Fig. 2).

As to Claim 10, Schmidt and Kang remain as applied above to Claim 1. Kang further discloses that the first connector [100] comprises an electrical component (the first connector comprises an electrode; para. 0035) (The first and second connectors of Kang correspond to the speaker unit connector and the housing connector, respectively, of Schmidt).

As to Claim 11, Schmidt and Kang remain as applied above to Claim 1. Kang further discloses that the in-the-ear housing [200] comprises a second input transducer [205] ([200] comprises an in-ear microphone [205]; col. 10, lines 62-66; see Fig. 2).

As to Claim 12, Schmidt and Kang remain as applied above to Claim 1. Kang further discloses that the second connector [200] comprises a second loop structure [205] arranged at an opposite side of the loop structure [205] and the first connector [100] comprises a second protruding structure [105] arranged opposite the protruding structure [105] and shaped to contact the second (loop) structure [205] (para. 0033, see Fig. 1) (The first and second connectors of Kang correspond to the speaker unit connector and the housing connector, respectively, of Schmidt).

As to Claim 13, Schmidt discloses a detachable speaker unit assembly [200] having a speaker unit connector [112] configured to mate with a housing connector of a behind-the-ear hearing aid housing BTE [102] (the speaker unit connector [112] mates to the connector on the BTE housing connector; col. 9, lines 48-55), the detachable speaker unit [200] comprising: an output transducer [113] arranged in an in-the-ear housing [120] (the output transducer [113] is a loudspeaker; col. 10, lines 5-9).
It is noted that Schmidt does not explicitly disclose that the speaker unit connector comprises a first plurality of electrical contacts distributed at two inner surfaces of a speaker unit connector cavity, a protruding structure formed on an outer surface of the plug housing of the speaker unit connector and shaped to contact a loop structure formed at an outer surface of the housing connector of the behind the ear housing BTE. However, such electrical connectors were well known in the art. 
Kang discloses an electrical connector having a first connector [100] and a second connector [200] (see Fig. 1), wherein the first connector [100] comprises a first plurality of electrical contacts [107, 108] distributed at two inner surfaces of a first connector [100] cavity (para. 0036, see Fig. 2), a protruding structure [105] formed on an outer surface of the plug housing of the first connector [100] and shaped to contact a loop structure [205] formed at an outer surface of the second connector [200] (para. 0033; see Fig. 1). Kang is directed to electrical connectors, and one of ordinary skill in the art would have looked to Kang to solve the problem of connecting the first connector, which corresponds to the speaker unit connector, to the second connector, which corresponds to the housing connector. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the connector disclosed by Kang, into the hearing aid of Schmidt.

As to Claim 14, Schmidt and Kang remain as applied above to Claim 13. Kang further discloses that a multitude of electrical conductors are connected to a (substrate) in the first connector (see Fig. 2) (The first and second connectors of Kang correspond to the speaker unit connector and the housing connector, respectively, of Schmidt). Schmidt further discloses that the multitude of electrical conductors are assembled in a cable structure [109] electrically and mechanically connecting the speaker unit connector [112] with the in-the-ear housing [120] (see Fig. 1B).

As to Claim 15, Schmidt and Kang remain as applied above to Claim 13. Kang further discloses a sensor [205] arranged in the in-the-ear housing [200] ([200] comprises an in-ear microphone [205]; col. 10, lines 62-66; see Fig. 2).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, U.S. Patent No. 10,863,285, filed on December 20, 2017, Kang et al., Korean Publication No. KR 20150028690 A, published on March 16, 2015 (Kang) (English machine translation provided), further in view of Yagome et al., U.S. Patent No. 7,329,145 patented on February 12, 2008 (Yagome).

As to Claim 6, Schmidt and Kang remain as applied above to Claim 1.  Schmidt and Kang do not explicitly disclose that the speaker unit connector is provided with a gasket or sealing arranged to contact a surface of the housing connector in a mounted state. However, providing a gasket on a connector was well known. Yagome teaches a first connector [1] that is provided with a gasket or sealing [30] arranged to contact a surface of a second connector in a mounted state (the surfaces between the connection is sealed by the gasket [30]; col. 4, lines 22-30). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the gasket of Yagome, into the speaker unit connector of Schmidt and Kang, for the additional benefit of a sealed connection.
As to Claim 17, Schmidt and Kang remain as applied above to Claim 2.  Schmidt and Kang do not explicitly disclose that the speaker unit connector is provided with a gasket or sealing arranged to contact a surface of the housing connector in a mounted state. However, providing a gasket on a connector was well known. Yagome teaches a first connector [1] that is provided with a gasket or sealing [30] arranged to contact a surface of a second connector in a mounted state (the surfaces between the connection is sealed by the gasket [30]; col. 4, lines 22-30). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the gasket of Yagome, into the speaker unit connector of Schmidt and Kang, for the additional benefit of a sealed connection.

Allowable Subject Matter
Claims 3-5, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 3 and 16 both recite the unique feature of the second connector cavity comprising a first protrusion extending into the second connector cavity and the speaker unit connector comprises a track mating the first protrusion. The closest prior art does not disclose or suggest such features.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653